Citation Nr: 9920552	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-15 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for non-service connected pension purposes, to include 
consideration of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from May 1965 to May 
1969, and from April 1977 to April 1981.  The service records 
reflect that the appellant is in receipt of the Presidential 
Unit Citation.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal. 

The record reflects that this matter was certified to the 
Board in December 1997.  During the pendency of this appeal, 
additional medical evidence was submitted directly to the 
Board.  This additional evidence, a medical statement, was 
received at the Board within the 90-day period prescribed by 
regulation.  See, 38 C.F.R. § 20.1304.  However, a waiver of 
RO consideration was not filed by the appellant at that time.  
In conjunction with its written brief presentation, dated in 
May 1999, the appellant's service representative filed a 
waiver of RO consideration of the additional medical 
evidence.  Id. 


REMAND

A preliminary review of the record has underscored aspects of 
the appellant's appeal which require resolution prior to the 
Board's review of this case.  In this context, a procedural 
review of the record discloses that the appellant initially 
sought non-service connection pension benefits in August 1995 
for disabilities, claimed as depression, skin cancer, "heart 
problems," and stress.  In correspondence, received in 
August 1995, the appellant sought to amend his claim for 
benefits, to include claims for service connection for 
disability due to Agent Orange exposure, and post-traumatic 
stress disorder.  In an August 1996 rating action, the RO 
denied service connection for "chronic anxiety or depression 
due to stress," alcoholism, post-traumatic stress disorder, 
skin cancer identified as malanoma, and for a heart murmur.

With respect to the appellant's claim for non-service 
connected pension benefits, it was the RO's determination 
that the criteria for entitlement to pension benefits were 
not met.  It was also noted that an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(2) was not 
warranted in this case.  The appellant filed a notice of 
disagreement with this rating determination in October 1996.  
In this correspondence, the appellant commented:

I disagree with your decision in denying me 
non-service connected pension.  I can not 
work, and am doing all that I am capable of 
doing.  I am requesting VA medical center 
[in] Las Vegas, Nevada to send you copy (sic) 
of my medical records from July 1995 to 
current.

I still suffer from depression and stress.  I 
work driving for God In Me Ministry for room 
and board, and $35 weekly stipend, it gives 
me a chance to survive.

The record reflects that the RO thereafter issued a statement 
of the case in February 1997, which addressed the issues of 
entitlement to service connection for chronic anxiety or 
depression due to stress, and entitlement to non-service 
connected pension, to include consideration of an 
extraschedular rating.

The appellant filed his substantive appeal, VA Form 9, in May 
1997.  Specifically, he indicated that he was unable to work 
due to his chronic stress and depression.  In addition, he 
noted that he suffered from chronic anxiety, dysthymia, and 
recurrent major depression.  The appellant also clarified 
information concerning his employment and residence.  In that 
regard, he noted that he resided in a shelter, and would 
serve as a driver for this facility.  He described this 
arrangement as temporary in nature.  In addition, he reported 
that he completed a four-year college program, but only after 
15 years of enrollment.  The appellant indicated that he was 
unable to utilize his degree due to his stress, and 
depression.  He reported that his psychiatric disorder was 
also manifested by an inability to relate or interact with 
others.  The appellant indicated that he isolated himself in 
his room in an attempt to "keep himself together."  The 
appellant also described coping problems that he experienced 
related to his son's death.  

The appellant's service representative has argued that the 
issue on appeal should be recharacterized to include 
consideration of post-traumatic stress disorder.  In this 
regard, it is contended that the various psychiatric symptoms 
particularly noted in the context of the substantive appeal, 
when considered in light of the medical evidence of record, 
which references myriad diagnostic findings of psychiatric 
impairment, to include post-traumatic stress disorder, 
warrants inclusion of this disorder in the issue on appeal 
relative to the claimed psychiatric disorder.  It is further 
noted that inasmuch as the appellant is mentally 
disadvantaged that, at a minimum, clarification of the 
particular issues on appeal should have been requested from 
the appellant and/or his representative in accordance with 
the provisions of 38 C.F.R. § 19.26.  Alternatively, the 
representative contends that the appellant's May 1997 
correspondence should be accepted as a notice of disagreement 
with the denial of service connection for post-traumatic 
stress disorder.

Following a review of the record, the Board finds that there 
is an adequate basis in the record to recharacterize the 
issue on appeal with respect to a claimed psychiatric 
disorder.  The Board notes that in the context of his 
substantive appeal, the appellant has described ongoing 
symptomatology, rather than diagnostic impressions.  The 
symptoms identified may be interpreted as classic 
manifestations of post-traumatic stress disorder as well as 
other acquired psychiatric disorders.  In this regard, the 
Board finds that the appellant's recitation of ongoing 
psychiatric symptomatology, rather than a particular disease 
entity, and the appellant's vague assertions in his 
substantive appeal, when viewed in light of the assembled 
medical evidence of record, warrants recharacterization of 
the issue on appeal as a claim for an acquired psychiatric 
disorder to include post-traumatic stress.  The effect of 
such an action would be to address any potential bases of 
entitlement to service connection for psychiatric disability 
in a single adjudication, rather than in a piecemeal fashion 
particularly under circumstances where, as here, such claims 
would be premised upon the same evidentiary record.  
Accordingly, in the interests of judicial economy, the Board 
will recharacterize the issue on appeal as entitlement to 
service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder.  

The Board notes that a substantive review of the record 
presents additional areas requiring further development prior 
to the Board's consideration of this case. 

With respect to consideration of a claim of service 
connection for post-traumatic stress disorder, the Board 
notes that during the pendency of this claim, VA amended 
regulations concerning the type of evidence required to 
establish service connection for post-traumatic stress 
disorder.  See 61 Fed. Reg. 32807 (1997).  This amendment 
implements a ruling by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999), which held that the previous 
regulation did not adequately incorporate application of the 
statutory authority for the provisions of 38 C.F.R. 
§ 3.304(f).  Specifically, this section did not expressly 
provide that a combat veteran's lay testimony alone may 
establish an in-service stressor pursuant to 38 U.S.C.A. 
§ 1154, a provision that relaxes the evidentiary requirements 
for establishing service incurrence of an event under 
circumstances where the veteran has been shown to have 
engaged in combat with the enemy.  Therefore, VA amended the 
provisions of 38 C.F.R. § 3.304(f) which sets forth the 
criteria required for establishing a claim of 
entitlement to service connection for post-traumatic stress 
disorder.  In that regard, the revised provides that 

[s]ervice connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance with 
Sec. 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy 
and the claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor. 

The effect of this amendment to the regulation is to provide 
that, if a veteran engaged in combat and the claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, occurrence 
of the claimed stressor may be established by the veteran's 
lay testimony alone.  Additionally, the amended provisions of 
the regulation also require that the medical evidence 
diagnosing post-traumatic stress disorder comply with 
38 C.F.R. § 4.125(a), which requires diagnosis of mental 
disorders to conform to the diagnostic criteria and 
classifications of the Diagnostic Statistical Manual (DSM-
IV).

In conjunction with the adjudication of the claim for an 
acquired psychiatric disorder,  the attention of the RO is 
directed to the January 16, 1997, precedent opinion of the 
General Counsel concerning service connection, and thus the 
award of compensation, for the abuse of alcohol (or drugs) 
following the changes enacted in 38 U.S.C.A. §§ 1110, 1131 by 
the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-351 (VAOPGCPREC 2-97).  
As the precedent opinion makes clear, the law now prohibits 
the payment of compensation for a disability that is the 
result of alcohol or drug abuse on any claim filed after 
October 31, 1990, even if the claim for compensation is on 
the basis that a service connected disability caused the 
alcohol or drug abuse. Thus, to the extent the factual record 
permits, this statutory prohibition must be observed.

The record discloses that the appellant was afforded VA 
examination in this matter in 1996.  However, the complete 
medical examination report of this evaluation has not been 
assembled for association with the claims folder.  
Specifically, the October 1996 general medical examination 
report referenced a separate psychiatric examination, which 
is not presently included in the claims folder.  Thus, the 
complete medical report should be associated with the claims 
folder for review.  

The evidence of record further shows that the appellant 
applied for Social Security Administration disability 
benefits based, in part, on his psychiatric disorder.  His 
initial claim was denied, and the appellant appealed this 
determination.  The denial of his claim was affirmed in March 
1996.  The appellant has indicated, however, that he intends 
to appeal this adverse determination.  The Board notes that 
any further Social Security Administration decision issued, 
along with supporting documentary evidence may contain 
relevant information, which may be pertinent to the 
appellant's claim.  Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).

That notwithstanding, the VA has an obligation under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the appellant of 
the evidence necessary to complete his application for VA 
benefits.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Robinette, 8 Vet. App. 69 (1995).  In this case, the 
appellant is hereby notified that preliminary review 
indicates that the "evidence necessary to complete the 
application" for the claim of service connection for an 
acquired psychiatric disorder, to include PTSD, includes (1) 
medical evidence of a current disability, (2) lay or medical 
evidence of a disease or injury in service, and (3) medical 
evidence of a link between the current disability and the 
inservice injury or disease.  See Caluza v. Brown, 7 Vet. 
App. 498, 510 (1995).  Additionally, inasmuch as the 
appellant's claim for service connection for an acquired 
psychiatric disorder includes determinant issues involving 
question of a medical diagnosis or medical causation, he 
needs to submit competent medical evidence to this effect in 
order to show that this claim is plausible or possible.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the development is completed as to the claim of service 
connection, the record must again be reviewed to determine 
whether the appellant's claim is ultimately well grounded.  
Accordingly, the appellant is advised that, unless the 
development directed herein coincidentally provides evidence 
on the theories of entitlement to service connection for the 
cause of the veteran death, he still remains under an 
obligation to provide such evidence.

Under the circumstances of this case, the Board finds that 
additional development of the record is required. 
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should request the appellant to 
provide information concerning additional VA 
and private medical treatment records which 
have not been associated with the claims 
folder, to include medical records for 
psychiatric, orthopedic, gastrointestinal, 
cardiovascular, and dermatology treatment he 
received.  The Board notes that this 
information may be vital to the appellant's 
claim.  The RO should also furnish the 
appellant with the appropriate release of 
information forms, as necessary. 

2.  The RO should obtain and associate with 
the claims folder the complete 1996 report of 
VA medical examination, to specifically 
include the report of psychiatric evaluation.  
The information of record reflects that the 
examinations may have been conducted at the 
VA Medical Center, Las Vegas.

3.  The RO should take the necessary actions 
in order to obtain a copy of any appellate 
decision issued regarding the appellant's 
claim for Social Security disability 
benefits, and to obtain any supporting 
medical data associated the Social Security 
benefits claim.  The attention of the Social 
Security Administration should be 
respectfully invited to 38 U.S.C.A. § 5106 
(West 1991).

4.  After the above-requested development has 
been completed, the appellant should be 
afforded a psychiatric examination by an 
appropriate specialist, if available.  The 
purpose of the examination is to secure an 
evaluation based upon a comprehensive review 
of the record and actual examination of the 
appellant to ascertain what are the correct 
current psychiatric diagnoses, if any, to 
specifically include PTSD.  It is imperative 
that the claims folder and a copy of this 
remand be made available to the examiner for 
review in conjunction with the evaluation.

Following the examination, any indicated 
testing and a review of the record, the 
examiner is requested to provide an opinion 
as to the correct diagnostic classification 
of any psychiatric disorder or disorders now 
present.  If there is more than one disorder 
present, the examiner should indicate whether 
or not there is a causal relationship between 
the disorders.  If there are different 
psychiatric disorders, the examiner is 
respectfully requested to indicate which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder or 
another, it should be specified.  If the 
examiner finds one or more psychiatric 
disorders to be present, he or she should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  It is 
imperative that the examiner include a 
definition of the numerical code assigned 
under DSM-IV.  The examiner is specifically 
requested to offer an opinion as to the 
degree of impairment of the appellant to 
perform substantially gainful employment 
attributable individually to each condition 
diagnosed, if any.  The rationale for all 
opinion expressed should be stated.

5.  The appellant should be afforded an 
orthopedic examination to determine the 
nature and extent of any spinal disorder(s), 
to include degenerative joint disease of the 
cervical and lumbar segments of the spine, 
that may be present.  All necessary tests and 
studies, to specifically include x-rays and 
range of motion measurements, should be 
performed.  The examiner should provide a 
definitive diagnosis or diagnoses of the 
appellant's lumbar and cervical spine 
disorders, if any, and an opinion as the 
functional loss, if any, as a result of pain, 
weakness, fatigability, incoordination or 
instability.  The examiner is specifically 
requested to offer an opinion as to the 
degree of impairment of the appellant to 
perform substantially gainful employment 
attributable individually to each condition 
diagnosed, if any.  The claims folder is to 
be made available tot he examiner for review 
in conjunction with this examination.  The 
rationale for all opinion expressed should be 
stated.

6.  The appellant should be afforded a 
gastrointestinal examination to determine the 
nature and extent of any stomach 
condition(s), to include a right inguinal 
hernia (post operative), that may be present.  
All necessary tests deemed necessary by the 
examiner should be performed.  The examiner 
is specifically requested to offer an opinion 
as to the degree of impairment of the 
appellant to perform substantially gainful 
employment attributable individually to each 
condition diagnosed, if any.  The claims 
folder is to be made available tot he 
examiner for review in conjunction with this 
examination.  The rationale for all opinion 
expressed should be stated.

7.  The appellant should be afforded a skin 
examination to determine the nature and 
extent of any skin condition(s), to include 
melanoma, basal cell carcinoma, and any 
residual scars, that may be present.  All 
necessary tests deemed necessary by the 
examiner should be performed.  The examiner 
is specifically requested to offer an opinion 
as to the degree of impairment of the 
appellant to perform substantially gainful 
employment attributable individually to each 
condition diagnosed, if any.  The claims 
folder is to be made available tot he 
examiner for review in conjunction with this 
examination.  The rationale for all opinion 
expressed should be stated.

8.  The appellant should be afforded a 
cardiovascular examination to determine the 
nature and extent of any heart condition(s), 
heart murmur with hypertension, that may be 
present.  All necessary tests deemed 
necessary by the examiner should be 
performed.  The examiner is specifically 
requested to offer an opinion as to the 
degree of impairment of the appellant to 
perform substantially gainful employment 
attributable individually to each condition 
diagnosed, if any.  The claims folder is to 
be made available tot he examiner for review 
in conjunction with this examination.  The 
rationale for all opinion expressed should be 
stated.

9.  After undertaking any further development 
deemed appropriate, the RO should 
readjudicate the appellant's claim of 
entitlement to a permanent and total rating 
for nonservice-connected pension purposes, to 
include extraschedular consideration under 
the provisions of 38 C.F.R. §3.321(b)(2).  
The RO should also consider the provisions of 
38 C.F.R. § 4.17(a) regarding marginal 
employment.

10.  Regarding the claim for service 
connection for an acquired psychiatric 
disorder, to include PTSD, the RO should make 
a specific determination, based upon the 
complete record, with respect to whether or 
not the appellant has presented a well 
grounded claim.  Based on this determination, 
and if appropriate, the RO should accomplish 
any further indicated development.

When the requested action has been completed, and if the 
claims continue to be denied, the appellant and his 
representative should be afforded a reasonable period of time 
within which to respond to a supplemental statement of the 
case.  Thereafter, the case should be returned to the Board 
for further appellate consideration. 

The Board intimates no opinion, legal or factual, regarding 
the final disposition of the appellant's claim. The purpose 
of this remand is for further development of the record and 
due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

